Citation Nr: 1341815	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel








INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not become manifest during service or to a compensable degree within the first year after discharge.

2.  Competent and uncontroverted medical opinion of record shows the Veteran's claimed bilateral hearing loss and tinnitus disabilities are not related to active service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in February 2011, prior to issuance of the May 2011 rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service VA treatment records; the Veteran has not identified any relevant non-VA treatment records that should be obtained.  The Veteran was notified of his entitlement to a hearing before the Board in conjunction with the appeal, but he declined such a hearing.  The Veteran was also afforded an appropriate VA examination in April 2011 relating to both of the disabilities on appeal.  The Board finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests sensorineural hearing loss (SNHL) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. 160.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

In his claim, received in January 2011, the Veteran asserted that hearing loss and tinnitus began in service.  In subsequent correspondence to VA he stated that while serving in Germany he performed frequent range firing, without ear protection, and that the resultant acoustic trauma has caused his current hearing loss and tinnitus.

Service treatment records (STRs) are silent in regard to complaint during service of hearing problems.  STRs include a pre-induction examination in September 1964 and an induction examination in October 1966 that included audiometric evaluations, both of which recorded identical scores and resulted in PULHES ratings on both occasions of H-1.  Treatment notes during service are silent for any complaint of ear problems to include pressure changes, ear injury, hearing loss or tinnitus.  The Veteran had a separation examination in August 1968 in which his audiometric scores were essentially identical to the scores in his pre-induction and induction examinations, with the exception that right-ear hearing acuity at 4000 Hertz was 10 rather than 5 as on previous examination; hearing thresholds at other frequencies in the right ear, and hearing thresholds in the left ear at all frequencies, were as shown prior to induction.  In a self-reported Report of Medical History in August 1968, the Veteran specifically denied history of hearing loss, running ears or other ear/nose/throat trouble.  His PULHES on separation was again H-1.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

The Veteran had a VA audiology consult in June 2010 in which he reported sudden-onset left ear hearing loss in October 2002 that was associated with dizziness, nausea and vomiting and was diagnosed as an inner ear infection.  The Veteran also endorsed constant left-ear tinnitus.  The clinician noted the Veteran had been seen in the VA audiology clinic in 2005 and had been determined at the time to have profound sensorineural hearing loss (SNHL) in the left ear.  The Veteran complained of current tinnitus in the left ear only.  The Veteran endorsed military noise exposure without ear protection.  The clinician noted an impression of profound hearing loss in the left ear, with no appreciable hearing, and mild-to-moderately-severe hearing loss in the right ear at frequencies above 2000 Hertz.

The Veteran had a VA audiological evaluation in April 2011, performed by an audiologist who reviewed the claims file.  The Veteran again reported military noise exposure in the form of large- and small-caliber weapons including guns, machine guns, rifles, rocket launchers and tanks, all without hearing protection.  The Veteran denied post-service occupational noise exposure or significant recreational noise exposure.  The Veteran denied having had problems with hearing loss or tinnitus while he was still working; rather, his sudden hearing loss and tinnitus occurred after he had been employed.  The Veteran endorsed having incurred sudden hearing loss in the left ear after open-heart surgery in 2001 and having incurred tinnitus at the same time; he specifically denied having had tinnitus prior to the sudden hearing loss.  The examiner performed an audiological evaluation and noted diagnosis of profound SNHL in the left ear and moderately severe SNHL in the right ear. 

The examiner noted previous VA treatment notes including audiological consults in September 2005 and June 2010.  The examiner stated the Veteran's left ear hearing loss is not consistent with noise exposure, noting that it has been reported in the Veteran's medical record that he suffered sudden hearing loss due to a possible inner ear infection or complications of open heart surgery.  The Veteran's right ear hearing loss is consistent with noise exposure but also with other etiologies, including age.  The examiner opined that the Veteran's tinnitus was not caused by or a result of service and that it was most likely related to the sudden hearing loss in the left ear that occurred post service.  She noted that the Veteran's tinnitus has consistently been reported as left-ear tinnitus that began at the same time as the left-ear hearing loss.  

The examiner stated an opinion, based on review of the claims file and current examination, that the current hearing loss and tinnitus are not likely caused by or the result of noise exposure in service.  As rationale, the examiner stated that STRs showed the Veteran to have had normal hearing at all frequencies tested at induction into service and also at discharge from service; the Veteran did have threshold shifts between induction and separation but the results remained well within the normal range.  While it is possible that these shifts could indicate actual shift in hearing, it is also possible these shifts indicated normal variation that occurs when testing the same individual over time.  

In his Notice of Disagreement (NOD), received in August 2011, the Veteran stated he had been misquoted in regard to the onset of tinnitus: he stated that tinnitus had actually begun during service but had become significantly worse after his heart surgery.  Similarly, he stated in his Substantive Appeal, received in July 2012, that he had not reported "sudden onset" hearing loss after heart surgery, but rather had reported significant worsening of the hearing loss after surgery, but he had actually experienced both disorders for many years and believed both disorders to be due to noise exposure in service.

On review of the evidence above, the Board finds at the outset that the Veteran is shown to have hearing loss that is disabling under appropriate VA criteria, and also has tinnitus.  Accordingly, the first element of service connection - medical evidence of a disability - is met.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The Veteran's STRs affirmatively demonstrate that the Veteran had normal hearing at the time of his discharge from service, as shown by his separation examination to include an H-1 hearing profile.  As hearing loss disability is not shown to have been manifested during service, a medical opinion is required to demonstrate that a hearing loss that became manifest many years after discharge from service is nonetheless related to service.  

In this case, there is no medical evidence supporting a relationship between the Veteran's current hearing loss and/or tinnitus and service, and in fact, the uncontroverted medical opinion of record, in the form of the VA audiologist's report, states an opinion that the claimed disorders are not related to service.  The Board notes in that regard that the audiologist was demonstrably fully informed of the pertinent factual premises and provided a fully-articulated opinion supported by a reasoned analysis.  Accordingly, the audiologist's opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board has considered whether presumptive service connection is warranted for SNHL under the provisions of 38 C.F.R. § 3.309(a).  However, given the Veteran's normal hearing at separation from service and there is no competent evidence of hearing loss disability within one year from service, the Board cannot find the Veteran had hearing loss to a compensable degree within the year following service. 

While the Veteran is competent to attest to noise exposure in service and to subjectively experiencing hearing loss, as a lay person, the Veteran has not shown that he has specialized training sufficient to diagnose hearing loss or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing hearing loss requires medical testing, and because hearing loss can have many etiologies, medical expertise is needed to determine the etiology of such.  Accordingly, his opinion as to the diagnosis or etiology of hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current hearing loss disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the service treatment records and the opinion from the VA examiner to be more probative than the Veteran's lay assertions. 

In sum, based on the evidence and analysis above, the Board finds the Veteran's bilateral hearing loss disability did not become manifest during service or to a compensable degree within the first year after discharge from service.  Moreover, the most probative evidence indicates the current hearing loss disability is not related to service.  Accordingly, the criteria for service connection are not met and the claim for service connection for hearing loss is denied. 

Turning to the claim for tinnitus, the Board notes the Veteran is competent to report the presence of ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, to the extent the Veteran has alleged that his tinnitus began in service, the Board finds such assertion is inconsistent with the other evidence of record and is not credible.  

In determining credibility, the Board may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Here, when seeking treatment in 2010 prior to filing his claim, the Veteran reported a sudden onset of hearing loss in his left ear and a roaring sound in that ear.  On VA examination, he reported onset of tinnitus to be contemporaneous with the sudden hearing loss in the left ear that occurred following his heart surgery.  The examiner stated the Veteran denied experiencing tinnitus prior to the sudden hearing loss.  While subsequent to his denial of service connection he alleged that he did not report a "sudden onset of hearing loss" but rather, reported a worsening of hearing loss and tinnitus to VA clinicians, the Board finds the assertions made at the time of the medical appointments more persuasive than his allegations rendered in support of his claim for monetary benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Thus, as the Board does not find the Veteran's assertion of tinnitus arising in service to be credible, the question becomes whether his current tinnitus is related to service.  The etiology of tinnitus is a matter that requires medical expertise.  See Jandreau, supra.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Whether the Veteran's current tinnitus, which the most probative evidence indicates was contemporaneous with a sudden hearing loss in the left ear occurring decades after service, is related to his military service requires medical expertise to determine.  On this point, the only medical opinion of record is that of the VA examiner, who determined the condition is not related to service.  Rather, the examiner found the condition was most likely related to the sudden hearing loss in the left ear post-service.  The Board finds the VA examiner's opinion highly probative and of significantly greater weight than the Veteran's lay assertion that his tinnitus is related to service. 

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for hearing loss and tinnitus.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.
 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


